PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_JUD_01_PO_07_EN.txt. DISSENTING OPINION BY M. PAPAZOFF.

[Translation.]

Being unable to concur in the judgment affirming the juris-
diction of the Court under the declarations of Belgium and
Bulgaria accepting the compulsory jurisdiction of the Court,
I feel that I must briefly record my separate opinion.

Under Article 36, paragraph 2, of the Statute of the Court,
Belgium and Bulgaria have undertaken to recognize the com-
pulsory jurisdiction of the Court under the conditions laid down
in their declarations of adherence.

Bulgaria’s declaration, which was ratified on August rath,
1921, is as follows: “On behalf of the Government of the
Kingdom of Bulgaria, I recognize, in relation to any other
Member or State which accepts the same obligation, the juris-
diction of the Permanent Court of International Justice .... uncon-
ditionally.”

Belgium’s declaration is as follows: “On behalf of the Bel-
gian Government, I recognize as compulsory, ipso facto and
without special agreement, in relations to any other Member
or State accepting the same obligation, the jurisdiction of the
Court in conformity with Article 36, paragraph 2, of the Stat-
ute of the Court for a period of fifteen years, in any disputes
arising after the ratification of the present declaration. with
regard to situations or facts subsequent to this ratification,
except in cases where the Parties have agreed or shall agree
to have recourse to another method of pacific settlement.”

This declaration was ratified and came into effect on March roth,
1926,

The Bulgarian declaration makes one condition only, that of
reciprocity.

It is however recognized that the limitation embodied in the
Belgian declaration applies as between the Parties, in conse-
quence of the condition of reciprocity made in paragraph 2
of Article 36 of the Court’s Statute, which is moreover repeated
in the Bulgarian declaration.

Accordingly, it is necessary to determine the meaning and
scope of the limitation embodied in the declaration of the
Belgian Government. This limitation comprises two conditions:
(1) the dispute must have arisen after the ratification of the
declaration, and (2) the dispute must have arisen with regard
to situations or facts subsequent to this ratification.

The Belgian declaration having been ratified on March roth,
1926, it is that date, which may be called the ‘‘material date’,
which must be taken into account.

86
A./B. 77 (ELECTRICITY COMPANY).—OP. PAPAZOFF 147

The Belgian declaration is drafted in such à way as to pre-
clude any possibility of retrospective effect. The Court’s com-
pulsory jurisdiction is only accepted for the future. In no
case can the past be called in question. That is why the
condition that the dispute must have arisen after the ratifica- .
tion of the declaration is not enough; a further condition is
necessary, namely that it must not have arisen with regard to
situations or facts dating from before such ratification. In the
present case, the two Parties agree that the dispute arose after
the material date (ie., after March roth, 1926).

The Bulgarian Government, however, which has raised an
objection to the jurisdiction ratione temporis, maintains that
the second condition is not fulfilled, because the present dispute
has arisen in regard to situations or facts dating from before
March toth, 1926. This objection is, in my opinion, fully
established by the particulars furnished in the written proceed-
ings. For the letter of the Belgian Minister of June 24th,
1937, in which he expresses the intention of the Belgian Govern-
ment to refer the case to the Permanent Court of Interna-
tional Justice, contains the following passage: “After a review of
the previous facts, a careful. study of the judgment given by
the Court of Appeal of Sofia on March.27th last has convinced
the Belgian Government that the judicial decision rendered :
disregarded, notably on two points of fundamental importance,
the rights of the Company as defined by the Belgo-Bulgarian
Mixed Arbitral Tribunal set up under the Treaty of Neuilly,
in its awards of July 5th, 1923, and May 27th, 1925, the
strict application of which the Bulgarian Government was bound
to ensure under the express terms of an international agree-
ment, namely Article 188 of the Treaty of Neuilly.” This
letter makes it plain that the dispute arises from the situation
established by the Belgo-Bulgarian Mixed Arbitral Tribunal’s
awards of July 5th, 1923, and May 27th, 1925.

The Belgian Memorial shows no less clearly that the present
dispute arose with. regard to the situation created by these
awards. On page 12 of this Memorial we read: “In view of
the disputes which arose with regard to the application of the
formula contained in the Mixed Arbitral Tribunal’s awards”,
etc.; and on page 14: ‘‘the experts responsible for the dis-
puted formula” ; on page 22: “the Belgian Government regards
as a misapplication of the Mixed Arbitral Tribunal’s award”,
etc.; and on page 33: “The Bulgarian High Courts have upset
the very foundations of the whole system worked out by the
Mixed Arbitral Tribunal.”

This “system worked out” is certainly the “situation”
created by the awards of the Mixed Arbitral Tribunal of 1923
and 1925 with regard to which the dispute arose. Without

87
A./B. 77 (ELECTRICITY COMPANY).—OP. PAPAZOFF | 148

the ‘formula’ established by the Mixed Arbitral Tribunal
there could have been no dispute.

In my opinion, this “situation” and the dispute which arose
in 1937 stand in the relation of cause and effect. The Com-
pany could not have contended that its rights had been
infringed, if the situation created by the awards of 1923 and
1925 had not existed. But this situation dates from before
March roth, 1926, and I think that that suffices. In my view
it is unnecessary that the situation should itself have given
rise to the dispute and that it should itself form the subject
of a difference of opinion.

No such condition is made in the Belgian declaration. What
is laid down is that the dispute must avise, that is to say
must be born, after the ratification of the declaration. Further-
more, in order to prevent the declaration from having any
retrospective effect, the dispute must have no connection with
earlier situations or facts. This condition is contained in the
words ‘with regard to”. The essential point is that the past
must not be called in question in any way, since the declar-
ation of adherence is only to operate for the future.

I find this interpretation of the words ‘‘with regard to”
confirmed by the fact that, whenever it was desired to take
account of the origin of disputes in earlier facts, this was
expressly stated. In the many treaties of conciliation, arbi-
tration and judicial settlement concluded between Belgium and
other countries, two different formule were used to fix the
non-retrospective condition. Thus in the treaties concluded
between Belgium and Germany, Turkey and Roumania we read:
“disputes arising out of events prior to the present Convention
and belonging to the past’.

On the other hand, the treaties concluded by Belgium with
Sweden, Switzerland, Finland, Portugal, Poland and Denmark
contain the same expressions as those used in the Belgian declar-
ation accepting the Court’s compulsory jurisdiction and specify
that the treaty shall only apply to disputes that may arise
after the exchange of ratifications with regard to situations or
facts prior to that date. In these treaties there is no longer
any question of disputes “arising out of’’ prior events, nor any
such words as “dispute arising out of a prior situation’.

The fact that the present dispute goes back to a date prior
to March roth, 1926, is also clear from the submissions in the
Belgian Memorial, which, in enumerating the damage sustained
by the Electricity Company, says: ‘‘As the result of the judi-
cial decisions rendered, the Company was required to pay to
the Municipality of Sofia or to the Bulgarian Treasury: (a) as
refund of excise alleged to have been collected under unlawful

88
A./B. 77 (ELECTRICITY COMPANY).—OP. PAPAZOFF 149

conditions from 1925 to 1937’, etc. Thus the dispute is
concerned with sums received as long ago as 1925.

For the reasons given, I have come to the conclusion that
the present dispute, although it arose after the material date
of March roth, 1926, arose with regard to a prior situation
created by the awards of the Mixed Arbitral Tribunal given in
1923 and 1925.

I therefore hold that this dispute, by reason of the limitation
vatione temporis contained in the Belgian declaration, does not
fall within the jurisdiction of the Court.

(Signed) PAPAZOFF.

89
